department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number --------------------- refer reply to cc psi b03 plr-119662-18 date december internal_revenue_service number release date index number ---------------------------- -------------------------- ---------------------------- ------------- ----------------------------- ------------------------------------- ----------------------- --------------------- ---------- --------------------- x date state date dear ------------ this responds to a letter dated date and subsequent correspondence submitted on behalf of x by x's authorized representative requesting relief under sec_1362 of the internal_revenue_code the code facts according to the information submitted and representations made x was organized on date under the laws of state x filed form_2553 election by a small_business_corporation intending to elect to be an s_corporation effective date however the election was invalid x represents that since date it has filed its federal_income_tax returns consistent with being an s_corporation x represents that its invalid s_corporation_election was inadvertent and was not motivated by tax_avoidance or retroactive tax planning further x represents that x and its shareholders will make any adjustments required as a condition of obtaining relief under the inadvertent_termination_rule as provided under sec_1362 of the code that may be required by the secretary plr-119662-18 law and analysis sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides in relevant part that if an election under sec_1362 or sec_1361 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the invalid election occurred is a small_business_corporation and the corporation for which the election was made and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x's s_corporation_election was inadvertently invalid within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date this ruling is contingent upon within days from the date of this letter x filing with the appropriate service_center an election to treat x as an s_corporation effective as of date a copy of this letter should be attached to the election except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x's eligibility to be an s_corporation this ruling is directed only to the taxpayer that requested it according to sec_6110 this ruling may not be used or cited as precedent plr-119662-18 pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely adrienne m mikolashek branch chief branch passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
